Order entered February 6, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00034-CV

                               JAMES LERMON, Appellant

                                            V.

            MINYARD FOOD STORES, INC. AND RODNEY LEE, Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-02955-A

                                        ORDER
       We GRANT appellees’ February 5, 2013 Objection to Mediation Order. We VACATE

our January 28, 2013 mediation order.


                                                   /s/   MARY MURPHY
                                                         JUSTICE